PER CURIAM: *
Charles Marrion Harding, federal prisoner # 06729-078, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction based on Amendment 782 to the Sentencing Guide*433lines. On September 23, 2016, before this case was decided, Harding was released from federal custody. “Where a defendant has begun serving a term of supervised release, the appeal of the denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Harding’s appellate arguments pertain only to the denial of relief under § 3582(c)(2) as related to the term of his imprisonment, and he makes no challenge to his term of supervised release. Accordingly, the appeal is DISMISSED AS MOOT.

 Pursuant to 5th Cm, R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R, 47.5.4.